Name: Commission Regulation (EC) No 2266/1999 of 27 October 1999 derogating from Regulation (EC) No 2125/95 opening and providing for the administration of tariff quotas for preserved mushrooms as regards import licences for the 2000 quota
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  EU finance;  foodstuff
 Date Published: nan

 Avis juridique important|31999R2266Commission Regulation (EC) No 2266/1999 of 27 October 1999 derogating from Regulation (EC) No 2125/95 opening and providing for the administration of tariff quotas for preserved mushrooms as regards import licences for the 2000 quota Official Journal L 277 , 28/10/1999 P. 0008 - 0008COMMISSION REGULATION (EC) No 2266/1999of 27 October 1999derogating from Regulation (EC) No 2125/95 opening and providing for the administration of tariff quotas for preserved mushrooms as regards import licences for the 2000 quotaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as amended by Regulation (EC) No 2199/97(2), and in particular Article 15(1) thereof,Whereas:(1) under Commission Regulation (EC) No 2125/95(3), as last amended by Regulation (EC) No 2493/98(4), the first applications for import licences under the 2000 quota should be lodged on 3 and 4 January 2000 and the Member States are to notify the Commission on 5 January 2000 of the quantities covered by applications;(2) in the case of those countries of origin for which import licence applications regularly cover quantities in excess of those available as from early January, the periods for lodging applications should be brought forward in order to avoid any risk of disruption of the electronic transmission of the data concerned as a result of the "Y2K" problem and to ensure that the issuing of licences takes place as smoothly as possible;(3) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. For countries of origin other than Bulgaria, Poland and Romania, the first import licence applications for the 2000 import quota under Regulation (EC) No 2125/95 shall be lodged with the competent authorities of the Member States on 13 and 14 December 1999.2. The quantities covered by applications as referred to in paragraph 1 shall be notified on 15 December 1999 in accordance with Article 6(1) of Regulation (EC) No 2125/95.3. Notwithstanding Article 6(2) of Regulation (EC) No 2125/95, the licences shall be issued, without prejudice to the special measures referred to in that paragraph, on 3 January 2000.Article 21. For the purposes of Article 4(1)(a) and (b) and Article 5 of Regulation (EC) No 2125/95, licences applications lodged on 13 and 14 December 1999 shall be deemed to have been lodged on 3 and 4 January 2000.2. The period 1 January to 10 December 1999 shall be used for calculating the quantities as referred to in Article 4(1)(a) and (b) of Regulation (EC) No 2125/95 imported and/or exported in 1999.3. When the average imports as referred to in Article 5(1) of Regulation (EC) No 2125/95 are established for 1999, the quantities covered by unused licences shall be added to the quantities actually imported.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 303, 6.11.1997, p. 1.(3) OJ L 212, 7.9.1995, p. 16.(4) OJ L 309, 19.11.1998, p. 38.